Citation Nr: 0722865	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-10 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Education Assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, beyond the delimiting date of January [redacted], 2005.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel










INTRODUCTION

The veteran had active service from February 1968 to December 
1971.  The appellant is the daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Buffalo, New York, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The appellant is the veteran's daughter and was born on 
January [redacted], 1974.  

2.  In a rating decision dated June 1998, the veteran was 
assigned a 100 percent evaluation for his service connected 
paranoid schizophrenia, effective from May 20, 1994; he was 
notified of the 100 percent evaluation and of the basic 
eligibility for DEA benefits in a letter dated July 30, 1998.  

3.  The appellant was between 18 and 26 when VA first found 
that the veteran was totally and permanently disabled.  

4.  The appellant was never afforded an opportunity to select 
the beginning date of DEA benefits that is most advantageous 
to her; this would be the July 30, 1998 date of notice.  

5.  The eight years of eligibility that commences on July 30, 
1998 ends on July 30, 2006.  

6.  The appellant attained the age of 31 on January [redacted], 2005.  


CONCLUSION OF LAW

The criteria for a delimiting date of July 30, 2006 for DEA 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, have been met; the criteria for a delimiting 
date beyond July 30, 2006 have not been met.  38 U.S.C.A. §§ 
3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 21.3041, 
21.3043 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the enactment of the VCAA does not affect matters on appeal 
when the question is one limited to statutory interpretation.  
See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

Chapter 35

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.  
Ordinarily, a child's period of eligibility for educational 
assistance under Chapter 35 ends on his or her 26th birthday.  
38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. §§ 21.3040(c), 
21.3041(c) (2006).

The regulation pertaining to the commencing date for an award 
of educational assistance provides that if the award is the 
first award of educational assistance for the program of 
education, the commencing date will be the later of: (1) the 
date the educational institution certifies as the beginning 
of the educational program; (2) one year before the date of 
claim as determined by 38 C.F.R. § 21.1029(b); (3) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.4131 (2006).  

38 U.S.C.A. § 3512(a)(3) provides that if VA first finds that 
the parent from whom eligibility is derived has a service- 
connected total and permanent disability after the eligible 
person's eighteenth birthday, but before the person's twenty- 
sixth birthday, the eight-year period of eligibility shall 
begin on the effective date of the permanent and total 
rating; the date of the decision establishing such a rating; 
or any date in between, which ever is more advantageous to 
the dependent child if: (A) the Secretary approves the 
beginning date; (B) the eligible person elects that beginning 
date within 60 days of written notice by VA of that person's 
opportunity to make such election, such notice including a 
statement of the deadline for the election imposed under this 
subparagraph.

The term "first finds" is defined as the effective date of 
the rating or date of notification to the veteran from whom 
eligibility is derived establishing a permanent and total 
rating, whichever is more advantageous to the eligible 
person.  
38 U.S.C.A. § 3512(a)(3), (d).

In other words, and as applicable to this case, if VA 
determines that a veteran has a permanent and total 
disability on a date between his dependent child's 18th and 
26th birthdays, and the dependent child so elects, the period 
of eligibility may begin on the effective date of the 
permanent and total rating; the date the veteran is informed 
of the decision establishing such a rating; or any date in 
between, which ever is more advantageous to the dependent 
child.  The eligibility period would then end eight years 
from the beginning date.

In VAOPGCPREC 8-2004, the General Counsel opined that in 
"first finds" cases, extensions of the delimiting date 
contains no age restrictions on the payment of benefits.  In 
other words, extensions can be granted past the appellant's 
31st birthday.

In the instant case, in a rating decision of June 1998, the 
veteran was assigned a 100 percent evaluation for his service 
connected paranoid schizophrenia, effective from May 20, 
1994.  The veteran was also determined to be incompetent.  In 
the same rating decision, eligibility for DEA was established 
effective December 11, 1996, the date of the VA examination 
on which the 100 percent evaluation was based.  The rating 
decision specifically found that the veteran had a total 
rating for a service connected disability that was permanent 
in nature.  The veteran was notified of the 100 percent 
evaluation and of the basic eligibility for DEA benefits in a 
letter dated July 30, 1998.  

The record shows that the appellant's original application 
for DEA benefits was received in December 1999.  She stated 
that her date of birth is January [redacted], 1974.  A Declaration of 
Marriage Status received from the veteran in September 1981 
confirms this birth date.  Based on this information, the 
appellant was 24 years old when the VA first determined that 
the veteran was evaluated as 100 percent disabled.  
Therefore, this is a "first finds" case that falls into the 
exception created by 38 U.S.C.A. § 3512(a)(3) and VAOPGCPREC 
8-2004 for delimiting dates beyond the 31st birthday.  

In a letter dated in May 2000, VA informed the appellant that 
she was entitled to DEA benefits.  The letter added that she 
was entitled to 45 months of full-time benefits.  The letter 
further told her that she had to use her DEA benefits by 
January [redacted], 2005, which was the date of her 31st birthday.  
There is no record to indicate that she was offered an 
opportunity to choose a beginning date. 

In August 2004, the appellant filed a request for an 
extension of the delimiting date of her DEA benefits on the 
basis that she was disabled, and would need more time to 
complete her program.  She asked that all time limits be 
waived.  

In subsequent communications, the appellant argued that she 
had serious medical problems which prevented her from 
completing her program of study within the required time.  In 
support of her contentions, she submitted medical evidence 
which states that she has idiopathic immune complex 
glomerulonephritis, congestive heart failure, and end-state 
renal failure.  She is required to undergo nine hours of 
machine dialysis every day, and would continue to require 
dialysis until she received a new kidney.  

A review of the record shows that the appellant was never 
notified that this is a "first finds" case, and that she 
has never been provided with an opportunity to choose a 
beginning date for her DEA benefits between either the 
effective date of the 100 percent evaluation for 
schizophrenia or the date the veteran was informed of this 
rating, or any date in between the two.  In this case, the 
most advantageous date to the appellant is clearly the latest 
date, which is July 30, 1998, the date that the veteran was 
informed of the 100 percent evaluation.  The appellant has 
eight years from this date to use her 45 months of DEA 
benefits.  

Therefore, the Board finds that, based on the application of 
38 U.S.C.A. § 3512(a)(3) and VAOPGCPREC 8-2004, the appellant 
is entitled to a delimiting date of July 30, 2006 for the use 
of her DEA benefits.  

Although the Board is granting an extension of the 
appellant's delimiting date, it recognizes that the grant is 
only partial.  The appellant has requested she be awarded an 
unlimited time in which to use her DEA benefits due to her 
medical disability.  Therefore, the Board must address 
whether the appellant is entitled to any additional 
extensions.

The Board notes that this partial grant extends the 
appellant's delimiting date past her 31st birthday.  Having 
already been provided the relief allowed under VAOPGCPREC 8- 
2004, the Board must now determine whether there is any other 
avenue available to the appellant for further extension of 
the delimiting date considering all the facts of the case to 
include that her 31st birthday has already passed.

In certain situations, the delimiting date may be modified or 
extended, but generally not past her 31st birthday.  38 
U.S.C.A. § 3512 (West 2002); 38 C.F.R. §§ 21.3040(d), 
21.3041(d), (e) (2006).  The exception being, as noted above, 
"first find" cases which allow extensions past the 31st 
birthday under limited circumstances.  See VAOPGCPREC 8-2004.

In the instant case, it is undisputed that the veteran is 
seeking an extension of her delimiting date past her 31st 
birthday.  However, as noted above, entitlement to DEA 
benefits may not be paid beyond a claimant's 31st birthday 
except in "first find" cases.  See 38 C.F.R. §§ 21.3040(d), 
21.3041(e) (2005).

The appellant contends that she was unable to start her 
program of study until her health stabilized, and she 
indicates that this was in September 2002.  She further 
argues that she could only attend school part time because of 
the time constraints imposed on her by her dialysis schedule.  

After a review of the evidence and contentions of the 
appellant, the Board finds that the appellant is not entitled 
to an extension of the period of eligibility for Chapter 35 
DEA benefits beyond July 30, 2006, on the basis that her 
delimiting date for the receipt of these benefits has 
expired, and no other avenue is now available to extend her 
benefits period.

First, the Board notes that 38 C.F.R. § 21.3041 (e)(2) 
provides certain exceptions for eligibility for DEA benefits 
beyond age 31.  38 C.F.R. § 21.3041 (e)(2) allows for persons 
who turns 31 in the middle of an academic quarter or semester 
to finish out the remainder of that quarter or semester 
before the termination of the benefit.  Such exception is 
inapplicable in the instant case because the appellant's 
delimiting date has already been extended past her 31st 
birthday.

Furthermore, 38 C.F.R. § 21.3043 provides for an extension of 
the period of eligibility for DEA benefits where certain 
hardships exists which are beyond the claimant's control.  
Medical hardships are specifically listed as one of the bases 
for extension by virtue of 38 C.F.R. § 21.3043(d).  

The Board finds that appellant's contentions to be credible, 
and notes that they are fully supported by the medical 
evidence.  However, while the Board greatly sympathizes with 
the appellant's medical situation, the controlling provision 
of law here is 38 C.F.R. § 21.3041(e)(2), not 38 C.F.R. § 
21.3043.  Section 21.3041(e)(2) specifically limits the 
extension of the ending date of DEA benefits during periods 
of hardship to age 31, regardless of circumstances.  Congress 
also specifically limited the extension of ending date of DEA 
benefits due to conditions beyond the control of a person to 
age 31.  38 U.S.C.A. § 3512(c).  Neither the Board nor the VA 
as a whole has the power to ignore a law duly enacted by 
Congress.  Accordingly, these provisions also do not provide 
relief to the appellant.

Finally, the appellant asserts that she has a remaining 
period of eligibility under 38 C.F.R. § 21.3044 and that she 
should be able to use this period.  This regulation generally 
limits entitlement to DEA benefits for a 45-month period and 
provides that continuous pursuit of an educational program is 
not required.  While the appellant is correct that the 
general period of entitlement to DEA benefits is 45 months, 
the regulations do not extend eligibility for the benefit in 
perpetuity.  To the contrary, the 45-month period of 
entitlement ends on a claimant's reaching age 31, even in 
circumstances where the full 45-months of benefits have not 
been paid.  See 38 C.F.R. §§ 21.3040(d), 21.3041 (e)(1) 
(2006).

In essence, the argument advanced by the appellant, namely 
that she was unable to complete her degree prior to the 
expiration of her delimiting date because of a medical 
disability appears to be one couched in equity.  However, the 
Board, no matter how sympathetic the appellant's case may be, 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board has decided this case based on the 
application of controlling law.

The appellant's delimiting date has been extended to July 30, 
2006 under the exception of "first find" cases.  This is the 
only remedy available to her.  Accordingly, because of the 
absence of legal merit and lack of entitlement under the law, 
extension of the delimiting date beyond July 30, 2006 must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DEA benefits under the provisions of Chapter 
35, Title 38, United States Code, to a delimiting date of 
July 30, 2006, but no more, is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


